DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' communication filed on July 26, 2021. In virtue of this communication, claims 21-40 are currently presented in the instant application.

Drawings
The drawings submitted on July 26, 2021.  These drawings are reviewed and accepted by the examiner.

Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed on October 12, 2021 and June 21, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.

Double patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over respective claim 1 (see table below) of Patent No. US 10573042 B2 in view of Ackerman et al. (US 20140375680 A1, hereinafter Ackerman) in view of Johnson et al. (US 9264803 B1, hereinafter Johnson).

Application Number 17/385724
Patent Number: US 10573042 B2
Claim 21. (New) A head-mounted device (HMD) comprising:
Claim 1. A method comprising: 

      a hardware processor programmed to:
under control of a head-mounted device (HMD) comprising a hardware processor, a computer processor, a display system configured to render a virtual object, and an inward-facing imaging system configured to image a periocular region of a user's face: 

         receive a set of sequentially captured images comprising a first image and a second image


 receiving an image from the inward-facing imaging system; analyzing the image to identify periocular features of the user by an object recognizer; 


performing a first calculation to determine a first measurement of the relative position between the HMD and a head of the user based at least partly on the periocular features; 



performing a second calculation different from the first calculation to determine a second measurement of the relative position between the HMD and the head of the user based at least partly on the periocular features, wherein performing the first calculation or performing the second calculation comprises: 


receiving a first image and a second image from the inward-facing imaging system, wherein the first image and the second image are acquired in sequence; 


analyzing the first image and the second image to identify periocular features specific to the user's periocular region in the first image and the second image; determining whether the periocular region is in the first image or the second image based at least partly on the periocular features; 

           determine whether at least one periocular feature of a user of the HMD is in at least one of the set of sequentially captured images;
determining the first measurement or the second measurement of the relative position based at least partly on the appearance of the periocular features in the first and the second image; 


determining a relative position between the HMD and the head of the user based on the first and second measurements;

determining a degree of fit by comparing the relative position with a threshold condition; and causing the HMD to perform at least one of the following: 


adjusting a display of the HMD to compensate for the relative position, or providing an indication associated with the degree of fit to the user; 

         in response to a determination that at least one periocular feature of the user is in the first image and not in the second image, provide an indication that the HMD is not properly positioned on the head of the user.
in response to a determination that the periocular region is in neither the first image nor the second image, providing an indication that the HMD has been removed from the head of the user; and 


in response to a determination that the periocular region is in either the first image or the second image, indicating a change of a state for the HMD.


Instant claim 21 further recites “in response to a determination that at least one periocular feature of the user is in the first image and not in the second image, provide an indication that the HMD is not properly positioned on the head of the user,”  which is met by Ackerman and Johnson as set forth in the rejection of claim 21 below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21,  are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman et al. (US 20140375680 A1, hereinafter Ackerman) in view of Johnson et al. (US 9264803 B1, hereinafter Johnson).
Regarding claim 21. (New) Ackerman discloses a head-mounted device (HMD) comprising: 
a hardware processor programmed (Ackerman, [0030] In some embodiments, various components of mobile device 19 including the network interface 145, processor 146, memory 147, camera 148, and sensors 149 may be integrated on a single chip substrate. In one example, the network interface 145, processor 146, memory 147, camera 148, and sensors 149 may be integrated as a system on a chip (SOC). In other embodiments, the network interface 145, processor 146, memory 147, camera 148, and sensors 149 may be integrated within a single package.) to: 
receive a set of sequentially captured images comprising a first image and a second image (Ackerman, see at least par. [0059] FIG. 4E depicts a second pair of images 408-409 taken using an inward facing camera integrated with the HMD 402. The image 408 includes information corresponding with the eye 404 of the end user. Although a pair of images is depicted, head position information associated with the end user may be determined using a single image (e.g., image 408) or two or more images. In some cases, head position information may be determined by averaging head position determinations corresponding with each image of the pair of images 408-409. The pair of images 408-409 may correspond with a subsequent head position of the end user captured at some time subsequent to the capturing of the images 406-407. In one example, the pair of images 408-409 are captured 1 ms after the pair of images 406-407 are captured.); 
determine whether at least one periocular feature of a user of the HMD is in at least one of the set of sequentially captured images (Ackerman, see at least par. [0075] In step 606, a first image associated with a virtual object is rendered and displayed based on the initial head position. The first image may be displayed at a first position on the HMD. In step 608, a second set of images of the end user is captured at a second point in time subsequent to the first point in time. In step 610, an updated head position of the end user is determined based on the second set of images. The updated head position may be different from the initial head position. In some cases, subsequent head positions may be determined periodically (e.g., every 1-2 ms). In one embodiment, the updated head position may be determined by capturing additional images of the end user's eyes or facial features surrounding the eyes using one or more inward facing cameras, identifying feature points associated with the end user's eyes by applying image processing techniques to the captured images, and then using the identified feature points to determine updated position and orientation associated with the 3D model of the end user's eyes.); and 
in response to a determination that at least one periocular feature of the user is in the first image and not in the second image (Ackerman, see at least par. [0076] In step 612, a second image associated with the virtual object is rendered and displayed based on the updated head position. The second image may be displayed at a second position on the HMD different from the first position (e. g first image).  In one example, if the end user's head position (or eye position) shifts relative to the initial head position with respect to the HMD (e.g., due to the end user riding on a bumpy road or accidentally touching the HMD as they wear the HMD), then the HMD may adjust the position of virtual objects displayed to the end user such that the virtual objects appear to be fixed or otherwise located appropriately within the augmented reality environment), provide an guidance to the user about the HMD (Ackerman, see at least par. [0071], provide guidance to the end user to realign or reposition the HMD to the end user's head)
Ackerman does not explicitly disclose provide an indication that the HMD is not properly positioned on the head of the user.  However, Johnson discloses:
provide an indication that the HMD is not properly positioned on the head of the user (Johnson, col. 14, lines 66-67, In one example, the proximity sensor may detect a transition from the HMD not being worn properly to being worn properly, and may indicate to the HMD that whether the HMD is being worn properly).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Ackerman, and have provide an indication that the HMD is not properly positioned on the head of the user, as taught by Johnson, thereby to provide computing systems such as personal computers, laptop computers, tablet computers, cellular phones, and countless types of Internet-capable devices that generated guidance for determining worn state that alert users the position of the HMD and support user to become more intelligent, more efficient, more intuitive, and less obtrusive while they are wearing the HMD device to perform jobs.

Regarding claim 22. (New) Ackerman in view of Johnson discloses the HMD of Claim 21, wherein the hardware processor is programmed to: 
access a measurement of a relative position between the HMD and a head of the user (Ackerman, see at least par. [0024] In some cases, an HMD may capture images of an end user's eyes and/or the end user's facial region surrounding the eyes while the end user is viewing an augmented reality environment using the HMD. The images may be captured using one or more inward facing cameras (e.g., eye tracking cameras) integrated with the HMD. As the end user's eyes are fixed relative to their head position, fixed feature points associated with the end user's eyes may be used to determine a head position associated with the end user. The HMD may apply image processing techniques to the captured images in order to detect and track eye features such as the inner canthus (i.e., the inner corner or portion of the eye closest to the nasal bridge where the upper and lower eyelids meet) and the outer canthus (i.e., the outer corner or portion of the eye farthest from the nasal bridge where the upper and lower eyelids meet). Other eye features such as the pupil and iris may also be identified and tracked in order to determine eye position relative to the HMD); and 
calculate an adjustment to a normal rendering position of a virtual object based at least partly on the relative position between the HMD and the head of the user (Ackerman, se at least par. [0023] Technology is described for tracking the head position of an end user of a head-mounted display device (HMD) relative to the HMD over time. In some embodiments, the HMD may determine an initial head tracking vector associated with an initial head position of the end user relative to the HMD, determine one or more head tracking vectors corresponding with one or more subsequent head positions of the end user relative to the HMD, track head movements of the end user over time based on the initial head tracking vector and the one or more head tracking vectors, and adjust positions of virtual objects displayed to the end user based on the head movements of the end user. In this case, if the end user's head position (or eye position) shifts relative to an initial placement with respect to the HMD (e.g., due to the end user riding on a bumpy road or accidentally touching the HMD as they wear the HMD), then the HMD may adjust the position of virtual objects displayed to the end user such that the virtual objects appear to be fixed or otherwise located appropriately within the augmented reality environment. In some embodiments, the resolution and/or number of virtual objects generated and displayed to the end user may be modified based on a degree of head movement relative to the HMD).

Regarding claim 23. (New)  Ackerman in view of Johnson discloses the HMD of Claim 22, wherein the hardware processor is programmed to: 
determine a rendering location of the virtual object based on the adjustment to the normal rendering position (Ackerman, see at least par. [0065], “tracking the head position of an end user of an HMD relative to the HMD and adjusting the position of virtual objects based on the head position relative to the HMD.”); and 
render the virtual object at the rendering location (Ackerman, see at least par. [0072] In step 518, the one or more virtual objects are rendered. In step 520, the one or more virtual objects are displayed using the HMD. In one embodiment, one or more images corresponding with the one or more virtual objects are rendered and displayed on the HMD such that the one or more virtual objects are perceived to exist within an augmented reality environment displayed to the end user of the HMD.).

Regarding claim 26. (New) Ackerman in view of Johnson discloses the HMD of claim 22, wherein the hardware processor is further programmed to determine a normal resting position of the user's eye associated with a rendering viewpoint of the HMD (Ackerman, see at least par. [0042] In some embodiments, HMD 200 may perform gaze detection for each eye of an end user's eyes using gaze detection elements and a three-dimensional coordinate system in relation to one or more human eye elements such as a cornea center, a center of eyeball rotation, or a pupil center. Gaze detection may be used to identify where the end user is focusing within a field of view. Examples of gaze detection elements may include glint generating illuminators and sensors for capturing data representing the generated glints. In some cases, the center of the cornea can be determined based on two glints using planar geometry. The center of the cornea links the pupil center and the center of rotation of the eyeball, which may be treated as a fixed location for determining an optical axis of the end user's eye at a certain gaze or viewing angle.), wherein the normal rendering position of the virtual object corresponds to the normal resting position of the user's eye (Ackerman, [0049] FIG. 3A depicts one embodiment of a portion of an HMD 2 with movable display optical systems including gaze detection elements. What appears as a lens for each eye represents a display optical system 14 for each eye (i.e., 14l and 14r). A display optical system includes a see-through lens and optical elements (e.g. mirrors, filters) for seamlessly fusing virtual content with the actual direct real world view seen through the lenses of the HMD. A display optical system 14 has an optical axis which is generally in the center of the see-through lens in which light is generally collimated to provide a distortionless view. For example, when an eye care professional fits an ordinary pair of eyeglasses to an end user's face, the glasses are usually fit such that they sit on the end user's nose at a position where each pupil is aligned with the center or optical axis of the respective lens resulting in generally collimated light reaching the end user's eye for a clear or distortionless view.

Regarding claim 27. (New)  Ackerman in view of Johnson discloses the HMD of claim 26, wherein to calculate the adjustment to the normal rendering position of the virtual object, the hardware processor is programmed to: 
determine a shift with respect to the normal resting position of the user's eye based at least partly on the relative position between the HMD and the head of the user (Ackerman, see at least par. [0023], “if the end user's head position (or eye position) shifts relative to an initial placement with respect to the HMD (e.g., due to the end user riding on a bumpy road or accidentally touching the HMD as they wear the HMD),”); and 
shift a coordinate associated with the rendering viewpoint of the HMD based at least partly on the determined shift with respect to the normal resting position (Ackerman, see at least par. [0069], “one or more updated positions for one or more virtual objects are determined based on the second head position. In some cases, if the end user's head position (or eye position) shifts relative to the initial head position (e.g., due to the end user riding on a bumpy road or accidentally touching the HMD as they wear the HMD),”).

Regarding claim 29. (New)  Ackerman in view of Johnson discloses the HMD of claim 22, wherein the relative position between the HMD and the head of the user comprises a first relative position between the HMD and the head of the user for a first eye of the user and a second relative position between the HMD and the head of the user for a second eye of the user (Ackerman, see at least the second half of the par. [0024], Other eye features such as the pupil and iris may also be identified and tracked in order to determine eye position relative to the HMD. Once feature points associated with one or both of the end user's eyes are identified, position and orientation information associated with a 3D model of the end user's eyes may be updated based on the feature points, and a head position vector (e.g., represented as a 2D or 3D vector within a coordinate space relative to the HMD) may be determined based on the 3D model of the end user's eyes).

Regarding claim 30. (New) Ackerman in view of Johnson discloses wherein the hardware processor is programmed to: in response to a determination that at least one periocular feature of the user is in the second image and not in the first image (Ackerman, see at least par. [0076] In step 612, a second image associated with the virtual object is rendered and displayed based on the updated head position. The second image may be displayed at a second position on the HMD different from the first position. In one example, if the end user's head position (or eye position) shifts relative to the initial head position with respect to the HMD (e.g., due to the end user riding on a bumpy road or accidentally touching the HMD as they wear the HMD), then the HMD may adjust the position of virtual objects displayed to the end user such that the virtual objects appear to be fixed or otherwise located appropriately within the augmented reality environment), but Ackerman does not discloses provide an indication that the HMD is properly positioned on the head of the user.  However, Johnson discloses:
Ackerman does not explicitly disclose provide an indication that the HMD is not properly positioned on the head of the user.  However, Johnson discloses:
provide an indication that the HMD is not properly positioned on the head of the user (Johnson, col. 14, lines 66-67, In one example, the proximity sensor may detect a transition from the HMD not being worn properly to being worn properly, and may indicate to the HMD that whether the HMD is being worn properly).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Ackerman, and have provide an indication that the HMD is not properly positioned on the head of the user, as taught by Johnson, thereby to provide computing systems such as personal computers, laptop computers, tablet computers, cellular phones, and countless types of Internet-capable devices that generated guidance for determining worn state that alert users the position of the HMD and support user to become more intelligent, more efficient, more intuitive, and less obtrusive while they are wearing the HMD device to perform jobs.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman et al. (US 20140375680 A1, hereinafter Ackerman) in view of Johnson et al. (US 9264803 B1, hereinafter Johnson), as applied to claim 21 above, and further in view of Li et al. (US 2013/0339433 A1, hereinafter “Li”).
Regarding claim 24. (New)  Ackerman in view of Johnson discloses the HMD of claim 22, but does not disclose wherein the measurement of the relative position between the HMD and the head of the user is calculated by performing at least one of: tracking the periocular features using visual keypoints, or matching a region of the face with a dense map encoding at least a portion of the head of the user.  However, Li discloses:
 wherein the measurement of the relative position between the HMD and the head of the user is calculated by performing at least one of: tracking the periocular features using visual keypoints, or matching a region of the face with a dense map encoding at least a portion of the head of the user (Li, see at least par. [0043], eye-tracking, contour matching-based techniques may fail when users are wearing spectacles, but can be compensated for by applying the blink analysis. This is because spectacles usually remain the same between two consecutive video frames, and hence, the blink/eye position can be recognized. FIG. 4 illustrates an intermediate output 400 in this exemplary algorithm. Here, the exemplary algorithm detects the face through the tablet camera view, detects the eyes using blink detection, and finally tracks the keypoints).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Ackerman in view of Johnson and have wherein the measurement of the relative position between the HMD and the head of the user is calculated by performing at least one of: tracking the periocular features using visual keypoints, or matching a region of the face with a dense map encoding at least a portion of the head of the user, as suggested by Li, in order to providing a brief review of media content can take up a good amount of the user's time. Reviews that try to use a limited amount of time of the reviewer often are unable to extract the detailed information needed to more accurately summarize and rate media content.

Regarding claim 25. (New) Ackerman in view of Johnson does not discloses the claim 25.  However, Li discloses:
wherein the visual keypoints are computed using at least one of: scale-invariant feature transform, speeded up robust features, oriented FAST and rotated BRIEF, binary robust invariant scalable keypoints, or fast retina keypoint; or wherein the dense map is calculated using iterative closest point algorithm (Li, see at least par. [0042], face detection, eye tracking, and lip tracking, based on contour matching, speeded up robust feature (SURF) detection, and/or frame-difference based blink detection algorithms). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Ackerman in view of Johnson and have wherein the visual keypoints are computed using at least one of: scale-invariant feature transform, speeded up robust features, oriented FAST and rotated BRIEF, binary robust invariant scalable keypoints, or fast retina keypoint; or wherein the dense map is calculated using iterative closest point algorithm, as taught by Li, in order to providing a brief review of media content can take up a good amount of the user's time. Reviews that try to use a limited amount of time of the reviewer often are unable to extract the detailed information needed to more accurately summarize and rate media content.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ackerman et al. (US 20140375680 A1, hereinafter Ackerman) in view of Johnson et al. (US 9264803 B1, hereinafter Johnson), as applied claims 21 above, and further in view of (Perez et al. (US 2013/0083003 A1, hereinafter “(Perez”).
Regarding claim 28. (New).   Ackerman in view of Johnson discloses the HMD of claim 22, but does not explicitly discloses: wherein the relative position between the HMD and the head of the user comprises one or more of: a horizontal shift, a vertical shift, a depth shift, a tilt to a side, or a forward tilt with respect to the normal resting position.  However, Perez discloses:
wherein the relative position between the HMD and the head of the user comprises one or more of: a horizontal shift, a vertical shift, a depth shift, a tilt to a side, or a forward tilt with respect to the normal resting position (Perez, see at least par. [0244], “A positionally fixed facial feature like a mole or freckle on skin such as an eyelid or on the bottom rim of the skin encasing the lower eyeball may also be present in the image data of the eye. In image samples, the position of the mole or freckle may be monitored for a change in position. If the facial feature has moved up, down, right or left, a vertical or horizontal shift can be detected”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Ackerman in view of Johnson, and have wherein the relative position between the HMD and the head of the user comprises one or more of: a horizontal shift, a vertical shift, a depth shift, a tilt to a side, or a forward tilt with respect to the normal resting position, as taught by Perez, thereby to  provide augmented reality that allows virtual imagery to be mixed with a real world physical environment. For example, an augmented reality system can be used to insert an image of a dinosaur into a user's view of a room so that the user sees a dinosaur walking in the room can provide a personalized experience for the user.

Claims 31, 34-37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman et al. (US 20140375680 A1, hereinafter Ackerman) in view of Jurgenson et al. (US 20170124713 A1, hereinafter Jurgenson).
Regarding claim 31. (New) Ackerman discloses a head-mounted device (HMD) comprising: 
a hardware processor (Ackerman, see at least par. [0039], Processing unit 236 may include one or more processors and a memory for storing computer readable instructions to be executed on the one or more processors. The memory may also store other types of data to be executed on the one or more processors) programmed to: 
calculate a measurement of a relative position between the HMD and a head of a user (Ackerman, see at least par. [0061] FIG. 4G depicts an updated 3D model of the end user's eyes positioned relative to the HMD 402. Each of the end users eyes may be modeled as spheres 428-429 or spheroids positioned within a three-dimensional coordinate space with respect to the HMD. As depicted, a first sphere 428 may correspond with the end users right eye and a second sphere 429 may correspond with the end users left eye. The positions of the spheres 428-429 within the three-dimensional coordinate space may be determined based on the feature points 422, 424, 425, and 426. In one embodiment, the positions of the eyes within the updated 3D model may be determined using a rotation and translation algorithm to find the best fitting 3D rotation and translation of the feature points 422, 424, 425, and 426 that match the feature points 412, 414, 415, and 416 associated with the initial head position of the end user);
receive a set of sequentially captured images (Ackerman, see at least par. 0059] FIG. 4E depicts a second pair of images 408-409 taken using an inward facing camera integrated with the HMD 402. The image 408 includes information corresponding with the eye 404 of the end user. Although a pair of images is depicted, head position information associated with the end user may be determined using a single image (e.g., image 408) or two or more images. In some cases, head position information may be determined by averaging head position determinations corresponding with each image of the pair of images 408-409. The pair of images 408-409 may correspond with a subsequent head position of the end user captured at some time subsequent to the capturing of the images 406-407. In one example, the pair of images 408-409 are captured 1 ms after the pair of images 406-407 are captured.); 
determine the relative position between the HMD and the head of the user based on an appearance of a periocular region of the user in at least one of the set of sequentially captured images (Ackerman, see at least [0036] In some embodiments, an HMD, such as mobile device 19, may provide an augmented reality environment including a virtual object to an end user of the HMD. Periodically (e.g., every 0.5 ms), the HMD may determine the end user's head position relative to the HMD and adjust the position of images associated with the virtual object displayed to the end user such that the virtual object appears to be fixed within the augmented reality environment even though the end user's head position relative to the HMD has changed. The ability to adjust the position of images associated with the virtual object based on the end user's head position relative to the HMD allows the HMD to provide a consistent augmented reality environment to the end user even though the end user's eye position may shift relative to a see-through display of the HMD over time (e.g., due to the end user riding on a bumpy road or accidentally touching the HMD as they wear the HMD).); and 
Ackerman does not disclose determine a rendering location of a virtual object based, at least in part.  However, Jurgenson discloses:
determine a rendering location of a virtual object based, at least in part, (Jurgenson, see at least par. [0045] FIG. 4A shows an AR image 300 including real object data of buildings, trees, people, and pathways. An augmented reality system used to add augmented reality destination object 312 and augmented reality direction object 320 may use a map model of an environment to determine a location for augmented reality objects, and may then use an estimated camera position to place the augmented reality direction objects 310, 320 in AR image 300.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Ackerman, and have determine a rendering location of a virtual object based, at least in part, as taught by Jurgenson, thereby to provide Systems and methods for image based location, wherein the augmented reality refers to using computer generated enhancements to add new information into images in a real-time or near real-time fashion.  The device may be enhanced with display details.

Regarding claim 34. (New)  Ackerman in view of Jurgenson discloses the HMD of claim 31, wherein the hardware processor is further programmed to calculate an adjustment to a normal rendering position of the virtual object based at least partly on the relative position between the HMD and the head of the user (Ackerman, [0023] Technology is described for tracking the head position of an end user of a head-mounted display device (HMD) relative to the HMD over time. In some embodiments, the HMD may determine an initial head tracking vector associated with an initial head position of the end user relative to the HMD, determine one or more head tracking vectors corresponding with one or more subsequent head positions of the end user relative to the HMD, track head movements of the end user over time based on the initial head tracking vector and the one or more head tracking vectors, and adjust positions of virtual objects displayed to the end user based on the head movements of the end user. In this case, if the end user's head position (or eye position) shifts relative to an initial placement with respect to the HMD (e.g., due to the end user riding on a bumpy road or accidentally touching the HMD as they wear the HMD), then the HMD may adjust the position of virtual objects displayed to the end user such that the virtual objects appear to be fixed or otherwise located appropriately within the augmented reality environment. In some embodiments, the resolution and/or number of virtual objects generated and displayed to the end user may be modified based on a degree of head movement relative to the HMD).

Regarding claim 35. (New) Ackerman does not discloses the claimed limitation of claim 35.  However, Jurgenson discloses:
wherein the hardware processor is further programmed to determine the rendering location of the virtual object based, at least in part, on the adjustment to the normal rendering position (Jurgenson, see at least par. [0045] FIG. 4A shows an AR image 300 including real object data of buildings, trees, people, and pathways. An augmented reality system used to add augmented reality destination object 312 and augmented reality direction object 320 may use a map model of an environment to determine a location for augmented reality objects, and may then use an estimated camera position to place the augmented reality direction objects 310, 320 in AR image 300.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Ackerman, and have wherein the hardware processor is further programmed to determine the rendering location of the virtual object based, at least in part, on the adjustment to the normal rendering position, as taught by Jurgenson, thereby to provide Systems and methods for image based location, wherein the augmented reality refers to using computer generated enhancements to add new information into images in a real-time or near real-time fashion.  The device may be enhanced with display details.

Regarding claim 36. (New) Ackerman in view of Jurgenson discloses the HMD of claim 34, wherein the hardware processor is further programmed to determine a normal resting position of the user's eye associated with a rendering viewpoint of the HMD (Ackerman, see at least par. [0042] In some embodiments, HMD 200 may perform gaze detection for each eye of an end user's eyes using gaze detection elements and a three-dimensional coordinate system in relation to one or more human eye elements such as a cornea center, a center of eyeball rotation, or a pupil center. Gaze detection may be used to identify where the end user is focusing within a field of view. Examples of gaze detection elements may include glint generating illuminators and sensors for capturing data representing the generated glints. In some cases, the center of the cornea can be determined based on two glints using planar geometry. The center of the cornea links the pupil center and the center of rotation of the eyeball, which may be treated as a fixed location for determining an optical axis of the end user's eye at a certain gaze or viewing angle.), wherein the normal rendering position of the virtual object corresponds to the normal resting position of the user's eye (Ackerman, see at least par. [0049] FIG. 3A depicts one embodiment of a portion of an HMD 2 with movable display optical systems including gaze detection elements. What appears as a lens for each eye represents a display optical system 14 for each eye (i.e., 14l and 14r). A display optical system includes a see-through lens and optical elements (e.g. mirrors, filters) for seamlessly fusing virtual content with the actual direct real world view seen through the lenses of the HMD. A display optical system 14 has an optical axis which is generally in the center of the see-through lens in which light is generally collimated to provide a distortionless view. For example, when an eye care professional fits an ordinary pair of eyeglasses to an end user's face, the glasses are usually fit such that they sit on the end user's nose at a position where each pupil is aligned with the center or optical axis of the respective lens resulting in generally collimated light reaching the end user's eye for a clear or distortionless view.

Regarding claim 37.  (New) Ackerman in view of Jurgenson discloses the HMD of claim 36, wherein to calculate the adjustment to the normal rendering position of the virtual object, the hardware processor is programmed to: 
determine a shift with respect to the normal resting position based at least partly on the relative position between the HMD and the head of the user (Ackerman, see at least par. [0023], “if the end user's head position (or eye position) shifts relative to an initial placement with respect to the HMD (e.g., due to the end user riding on a bumpy road or accidentally touching the HMD as they wear the HMD),”); and
shift a coordinate associated with the rendering viewpoint of the HMD based at least partly on the determined shift with respect to the normal resting position (Ackerman, see at least par. [0069], “one or more updated positions for one or more virtual objects are determined based on the second head position. In some cases, if the end user's head position (or eye position) shifts relative to the initial head position (e.g., due to the end user riding on a bumpy road or accidentally touching the HMD as they wear the HMD),”).

Regarding claim 39. (New) Ackerman in view Jurgenson discloses the HMD of claim 31, wherein the relative position between the HMD and the head of the user comprises a first relative position between the HMD for a first eye of the user and a second relative position for a second eye of the user (Ackerman, see at least the second half of the par. [0024], Other eye features such as the pupil and iris may also be identified and tracked in order to determine eye position relative to the HMD. Once feature points associated with one or both of the end user's eyes are identified, position and orientation information associated with a 3D model of the end user's eyes may be updated based on the feature points, and a head position vector (e.g., represented as a 2D or 3D vector within a coordinate space relative to the HMD) may be determined based on the 3D model of the end user's eyes).

Regarding claim 40. (New)   Ackerman does not disclose the claim limitation of claim 40.  However, Jurgenson discloses:
wherein the hardware processor is further programmed to instruct the HMD to render the virtual object at the rendering location (Jurgenson, see at least par. [0054] FIG. 7 then illustrates an AR image 700 that may be part of an AR video or AR event. In an AR event, virtual objects such as virtual object 710 may move within a virtual environment matched to the real environment, so that as a camera perspective changes, virtual object 710 is not static, but moves over time whether or not virtual object 710 is within the perspective area captured by a sensor. AR image 700 may be generated using image based tracking to locate and set a correct image sensor location and pose within the AR and matching real world environment. This tracking may be performed with the capture of image data and a match of first structure façade portion 720 of the image data to façade data 722, with the position of the sensor determined based on this match. In some embodiments, multiple buildings may be matched, such that second structure façade portion 730 may be matched to façade data 732, and both matches used to determine the camera position. As referred to herein, the camera and/or sensor position refers to all aspects of a sensor position that impact a generated image, including height, longitude, latitude, elevation, azimuth, rotation, or any other such element in any coordinate and perspective description system. This estimated camera position may then be used to correctly image virtual object as part of AR image 700, and avoid errors with virtual object 710 running through buildings or cars as if they were not there rather than running down the open street.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Ackerman in view of Johnson, and have wherein the hardware processor is further programmed to instruct the HMD to render the virtual object at the rendering location, as taught by Jurgenson, thereby to provide augmented reality that allows virtual imagery to be mixed with a real world physical environment. For example, an augmented reality system can be used to insert an image of a dinosaur into a user's view of a room so that the user sees a dinosaur walking in the room can provide a personalized experience for the user.

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman et al. (US 20140375680 A1, hereinafter Ackerman) in view of Jurgenson et al. (US 20170124713 A1, hereinafter Jurgenson), as applied to claim 31 above, and further in view of Li et al. (US 2013/0339433 A1, hereinafter “Li”).
Regarding claim 32. (New)  Ackerman in view of Jurgenson does not disclose the claimed limitation of claim 32.  However, Li discloses:
 wherein the relative position between the HMD and the head of the user is determined by performing at least one of: tracking the periocular features using visual keypoints, or matching a region of the face with a dense map encoding at least a portion of the head of the user (Li, see at least par. [0043], “eye-tracking, contour matching-based techniques may fail when users are wearing spectacles, but can be compensated for by applying the blink analysis. This is because spectacles usually remain the same between two consecutive video frames, and hence, the blink/eye position can be recognized. FIG. 4 illustrates an intermediate output 400 in this exemplary algorithm. Here, the exemplary algorithm detects the face through the tablet camera view, detects the eyes using blink detection, and finally tracks the keypoints), or matching a region of the face with a dense map encoding at least a portion of the head of the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Ackerman in view of Johnson and have wherein the relative position between the HMD and the head of the user is determined by performing at least one of: tracking the periocular features using visual keypoints, or matching a region of the face with a dense map encoding at least a portion of the head of the user, as taught by Li, in order to providing a brief review of media content can take up a good amount of the user's time. Reviews that try to use a limited amount of time of the reviewer often are unable to extract the detailed information needed to more accurately summarize and rate media content.

Regarding claim 33. (New) Ackerman in view of Jurgenson does not disclose the claimed limitation of claim 33.  However, Li discloses:
wherein the visual keypoints are computed using at least one of: scale-invariant feature transform, speeded up robust features, oriented FAST and rotated BRIEF, binary robust invariant scalable keypoints, or fast retina keypoint; or wherein the dense map is calculated using iterative closest point algorithm (Li, see at least par. [0042], “face detection, eye tracking, and lip tracking, based on contour matching, speeded up robust feature (SURF) detection, and/or frame-difference based blink detection algorithms,”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Ackerman in view of Jurgenson and have wherein the visual keypoints are computed using at least one of: scale-invariant feature transform, speeded up robust features, oriented FAST and rotated BRIEF, binary robust invariant scalable keypoints, or fast retina keypoint; or wherein the dense map is calculated using iterative closest point algorithm, as taugh by Li, in order to providing a brief review of media content can take up a good amount of the user's time. Reviews that try to use a limited amount of time of the reviewer often are unable to extract the detailed information needed to more accurately summarize and rate media content.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Ackerman et al. (US 20140375680 A1, hereinafter Ackerman) in view of Johnson et al. (US 9264803 B1, hereinafter Johnson), as applied claims 21 above, and further in view of (Perez et al. (US 2013/0083003 A1, hereinafter “(Perez”).
Regarding claim 38. (New)  Ackerman in view Jurgenson discloses the HMD of claim 31, but does not disclose wherein the relative position between the HMD and the head of the user comprises one or more of: a horizontal shift, a vertical shift, a depth shift, a tilt to a side, or a forward tilt with respect to the normal resting position.  However, Perez discloses:
wherein the relative position between the HMD and the head of the user comprises one or more of:  a horizontal shift, a vertical shift, a depth shift, a tilt to a side, or a forward tilt with respect to the normal resting position (Perez, see at least par. [0244], “A positionally fixed facial feature like a mole or freckle on skin such as an eyelid or on the bottom rim of the skin encasing the lower eyeball may also be present in the image data of the eye. In image samples, the position of the mole or freckle may be monitored for a change in position. If the facial feature has moved up, down, right or left, a vertical or horizontal shift can be detected”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Ackerman in view of Johnson, and have wherein the relative position between the HMD and the head of the user comprises one or more of: a horizontal shift, a vertical shift, a depth shift, a tilt to a side, or a forward tilt with respect to the normal resting position, as taught by Perez, thereby to  provide augmented reality that allows virtual imagery to be mixed with a real world physical environment. For example, an augmented reality system can be used to insert an image of a dinosaur into a user's view of a room so that the user sees a dinosaur walking in the room can provide a personalized experience for the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KIM THANH T TRAN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612